DETAILED ACTION

This action is in response to the amendment 02/08/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 3, 8, 10 - 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2004/0120094; (hereinafter Satoh) in view of US Pub. No. 2015/0333611; (hereinafter Lakkimsetti).

Regarding claim 1, Satoh [e.g. Figs. 1, 3 and 4] discloses a converter system having an input [e.g. 31], a switching node [e.g. node between 33 and 32] and an output [e.g. 30], the converter system comprising: a first switch [e.g. 33] having a first control terminal [e.g. gate terminal receiving S37], a first current terminal [e.g. upper terminal] coupled to ground [e.g. via lower terminal and 30] and a second current terminal [e.g. lower terminal] connected to the switching node [e.g. node between 33 and 32]; a second switch [e.g. 34]; a sample-and-hold unit [e.g. 35-36] configured to provide a comparison signal [e.g. S35] based on a feedback signal [e.g. at input of 35 across 32] that is representative of the output [e.g. representative of the output current when the switch 33 is off, see Fig. 4(c)] when the first switch is switched off [e.g. paragraph 016 recites “The current detection circuit may further comprise a sample hold circuit which carries out sampling of the current detection signal when the switching element is switched off”], and hold the comparison signal independent from the feedback signal when the first switch is switched on [e.g. See Fig. 4 with respect to (a) and (e) and paragraph 018 recites “holds the sampled signal as a signal representing a current flowing through the solenoid in a period during which the switching element is switched on”. Examiner note: it is independent of the feedback signal because the switch is turned off which disconnect the path of the feedback signal (Fig. 3)]; and a pulse-width-modulation (PWM) generator [e.g. 39] having an input coupled to the sample-and-hold unit and an output coupled to first control terminal [e.g. via switching control circuit 37, see paragraph 053 below], configured to generate a PWM signal [e.g. S39] based on the comparison signal, wherein the first switch is configured to be switched on and off based on the PWM signal [e.g. via switching control circuit 37 which depends on the PWM signal S39; paragraph 053 recites “The switching control circuit 37 in FIG. 1 supplies a switching control signal (pulse signal) S37 having a duty ratio instructed by the PWM control circuit 39 to the gate of the N-MOS transistor 33”].
The limitation of “an inductor connected between a switching node and an output” is in the preamble of the claim. A preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951). Even though said limitation is in the preamble, Satoh fails to disclose an inductor connected between a switching node and an output.
Satoh fails to disclose the second switch having a second control terminal, a third current terminal connected to the input and a fourth current terminal connected to a switching node and the second current terminal; the PWM generator having an output coupled to the second control terminal.
Lakkimsetti [e.g. Figs. 6 - 7] teaches an inductor [e.g. 645] connected between a switching node [e.g. 635/640] and an output [e.g. 650]; a second switch [e.g. 640] having a second control terminal [e.g. directly connected to output of controller 625, 605, 630], a third current terminal [e.g. lower terminal] connected to the input [e.g. at ground (Vdd)] and a fourth current terminal [e.g. upper terminal of 640] connected to a switching node [e.g. node between 635 and 640 (655)] and the second current terminal [e.g. lower terminal of 635]; the PWM generator [e.g. 605] having an output coupled to the second control terminal [e.g. via 630 to gate of 640].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Satoh by an inductor connected between a switching node and an output; the second switch having a second control terminal, a third current terminal connected to the input and a fourth current terminal connected to a switching node and the second current terminal; the PWM generator having an output coupled to the second control terminal as taught by Lakkimsetti in order of being able to provide a filtered output signal.

Regarding claim 2, Satoh fails to disclose the second switch having a second control terminal coupled to the PWM signal output, wherein the second switch is configured to be switched on and off reciprocally with the first switch. Emphasis added to the limitation that Satoh is lacking.
Lakkimsetti [e.g. Figs. 6 - 7] teaches the second switch is configured to be switched on and off reciprocally with the first switch [e.g. Fig. 7 with respect to PON and NON].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Satoh by the second switch is configured to be switched on and off reciprocally with the first switch as taught by Lakkimsetti in order of being able to improve efficiency.

Regarding claim 3, Satoh [e.g. Figs. 1, 3 and 4] discloses further comprising a controller [e.g. 37], coupled between the PWM generator and the first and second switches, configured to generate a control signal based on the PWM signal [e.g. paragraph 053 recites “The switching control circuit 37 in FIG. 1 supplies a switching control signal (pulse signal) S37 having a duty ratio instructed by the PWM control circuit 39 to the gate of the N-MOS transistor 33”]to reciprocally switch the first and second switches on and off.
Satoh fails to disclose to reciprocally switch the first and second switches on and off.
Lakkimsetti [e.g. Figs. 6 - 7] teaches to reciprocally switch the first and second switches on and off [e.g. Fig. 7 with respect to PON and NON].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Satoh by to reciprocally switch the first and second switches on and off as taught by Lakkimsetti in order of being able to improve efficiency.

Regarding claim 8, Satoh [e.g. Figs. 1, 3 and 4] discloses a method of operating a converter system, comprising: switching on and off a first switch [e.g. 33, see Fig. 4 (a)] based on a pulse width modulation (PWM) signal [e.g. S39 via switching control circuit 37 which depends on the PWM signal S39; paragraph 053 recites “The switching control circuit 37 in FIG. 1 supplies a switching control signal (pulse signal) S37 having a duty ratio instructed by the PWM control circuit 39 to the gate of the N-MOS transistor 33”], the first switch having a first current terminal [e.g. upper terminal] coupled to ground [e.g. via 31] and a second current terminal [e.g. lower terminal] connected to an output of the converter system [e.g. 30]; sampling [e.g. 35-36] a feedback signal[e.g. at input of 35, signal at upper terminal of resistor 32] representative of the output [e.g. representative of the output current when the switch 33 is off, see Fig. 4(c)] and providing a comparison signal [e.g. S35] based on the feedback signal when the first switch is switched off [e.g. paragraph 016 recites “The current detection circuit may further comprise a sample hold circuit which carries out sampling of the current detection signal when the switching element is switched off”]; holding the comparison signal independent from the feedback signal when the first switch is switched on [e.g. See Fig. 4 with respect to (a) and (e) and paragraph 018 recites “holds the sampled signal as a signal representing a current flowing through the solenoid in a period during which the switching element is switched on”. Examiner note: it is independent of the feedback signal because the switch is turned off which disconnect the path of the feedback signal (Fig. 3)]; and regulating [e.g. Pulse width modulation element 39] the PWM signal [e.g. S39] based on the comparison signal [e.g. via 36].
Satoh fails to disclose reciprocally switching on and off the first switch and a second switch based on the PWM signal the second switch having a third current terminal connected to an input voltage and a fourth current terminal connected to the output of the converter system.
Lakkimsetti [e.g. Figs. 6 - 7] teaches reciprocally switching on and off the first switch and a second switch [e.g. 640; Fig. 7 with respect to PON and NON] based on the PWM signal [e.g. output of 605] the second switch having a third current terminal [e.g. lower terminal] connected to an input voltage [e.g. via ground (Vdd)] and a fourth current terminal [e.g. upper terminal] connected to the output of the converter system [e.g. via 645].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Satoh by reciprocally switching on and off the first switch and a second switch based on the PWM signal the second switch having a third current terminal connected to an input voltage and a fourth current terminal connected to the output of the converter system as taught by Lakkimsetti in order of being able to improve efficiency.

Regarding claim 10, Satoh [e.g. Figs. 1, 3 and 4] discloses further comprising storing the comparison 14signal when the first switch is switched off [e.g. paragraph 016 recites “The current detection circuit may further comprise a sample hold circuit which carries out sampling of the current detection signal when the switching element is switched off”].  

Regarding claim 11, Satoh [e.g. Figs. 1, 3 and 4] discloses wherein the converter system further comprises an amplifier [e.g. 35] configured to generate the comparison signal [e.g. S35] based on a difference between the feedback signal [e.g. signal at upper terminal of resistor 32] received at a first input terminal [e.g. inverting input of 35] and a reference signal received at a second input terminal [e.g. non-inverting input of 35].  
Regarding claim 12, Satoh [e.g. Figs. 1, 3 and 4] discloses further comprising when the first switch is switched on, holding the comparison signal that was generated when the first switch was switched off at an output of the amplifier [e.g. at 36; See Fig. 4 with respect to (a) and (e) and paragraph 018 recites “holds the sampled signal as a signal representing a current flowing through the solenoid in a period during which the switching element is switched on”. Examiner note: it is independent of the feedback signal because the switch is turned off which disconnect the path of the feedback signal (Fig. 3)].  

Regarding claim 14, Satoh [e.g. Figs. 1, 3 and 4] discloses a converter system having an input voltage [e.g. 31 and an output [e.g. node having 30b], the converter system comprising: a pulse-width modulation (PWM) circuit [e.g. 39] having an input [e.g. receiving S36] and a PWM signal output [e.g. S39]; a first switch [e.g. 33] having a first control terminal [e.g. gate terminal receiving S37] coupled to the PWM signal output [e.g. via 37], a first current terminal [e.g. upper terminal] coupled to ground [e.g. via lower terminal and 30] and a second current terminal [e.g. lower terminal] coupled to the output of the converter system; a second switch [e.g. 34], a third current terminal connected to the input voltage [e.g. lower terminal via ground] and a fourth current terminal [e.g. upper terminal] connected to the second current terminal [e.g. via 32], wherein the second switch is configured to be switched on and off reciprocally with the first switch [e.g. see Fig. 4(a) and Fig. 4(c)]; and a sample and hold circuit [e.g. 35-36] having an input coupled to the output of the converter systemJuly 8, 2020 [e.g. see 32] and an output coupled to the PWM circuit [e.g. see S36], the sample and hold circuit is configured to provide a comparison signal [e.g. S35] based on a reference voltage [e.g. non-inverting input of 35] and a feedback signal [e.g. at inverting input of 35] that is representative of the output of the converter system [e.g. at node 30b] when the first switch is switched off [e.g. paragraph 016 recites “The current detection circuit may further comprise a sample hold circuit which carries out sampling of the current detection signal when the switching element is switched off”] and hold the comparison signal independent of the feedback signal when the first switch is switched on [e.g. See Fig. 4 with respect to (a) and (e) and paragraph 018 recites “holds the sampled signal as a signal representing a current flowing through the solenoid in a period during which the switching element is switched on”. Examiner note: it is independent of the feedback signal because the switch is turned off which disconnect the path of the feedback signal (Fig. 3)].
Satoh fails to disclose the second switch having a second control terminal coupled to the PWM signal output, wherein the second switch is configured to be switched on and off reciprocally with the first switch. Emphasis added to the limitation that Satoh is lacking.
Lakkimsetti [e.g. Figs. 6-7] teaches the second switch [e.g. 640] having a second control terminal [e.g. gate] coupled to the PWM signal output [e.g. output of 605], wherein the second switch is configured to be switched on and off reciprocally with the first switch [e.g. Fig. 7 with respect to PON and NON].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Satoh by the second switch having a second control terminal coupled to the PWM signal output, wherein the second switch is configured to be switched on and off reciprocally with the first switch as taught by Lakkimsetti in order of being able to improve efficiency.


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoh in view of Lakkimsetti and further in view of US Pub. No. 2012/0013321; (hereinafter Huang).

Regarding claim 13, Satoh [e.g. Figs. 1, 3 and 4] discloses further comprising: determining an offset voltage between the first and second input terminals of the amplifier [e.g. difference across resistor 32 input of 35] when the first switch is switched on [e.g. See Fig. 4 with respect to (a) and (e) and paragraph 018 recites “holds the sampled signal as a signal representing a current flowing through the solenoid in a period during which the switching element is switched on”. Examiner note: it is independent of the feedback signal because the switch is turned off which disconnect the path of the feedback signal (Fig. 3)]; 
Satoh fails to disclose compensating the feedback signal with the offset voltage when the first switch is switched off.
	Huang [e.g. Fig. 12] teaches compensating [e.g. using voltage stored at capacitor 1254] the feedback signal [e.g. VFB] with the offset voltage [e.g. output of 1282 calculating the error (offset) between VA and Vref] when the first switch is switched off [e.g. Q1; 1264 is off at the same time Q1 is off so that the capacitor 1254 provides its stored voltage to the input of the PWM/PFM 1286; paragraph 097 recites “the switch 1264 is closed when the control signal 1289 is at the logic high level and is open when the control signal 1289 is at the logic low level.”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Satoh by compensating the feedback signal with the offset voltage when the first switch is switched off as taught by Cheng in order of being able to ensure stability under full load and low load conditions, paragraph 033.

Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Response to Arguments
Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive. 
Applicant(s) argue(s) with respect to claim 1, 8 and 14 in page(s) 7 - 8:
“First, independent claim 1 recites that the first current terminal is coupled to ground. The Office Action alleges that the recited "first current terminal" is shown by the top terminal of transistor 33 of Satoh and alleges that this terminal is connected to ground via the other terminal of transistor 33 and solenoid 30. This is an overly broad interpretation of "coupled to" and an improper rejection because it does not give the actual wording of the claim their proper weight. In essence, the Office Action is conflating the first current terminal with the second current terminal to establish a coupling to ground. In addition, this assertion by the Office Action is contrary to the actual teachings of Satoh where the top terminal of transistor 33 is directly connected to battery 31 and not to ground. This was identified in Applicant's previous response, but the Office Action has not responded to this issue.”

In response, the examiner submits that said argument was address on page(s) 13 and 14 of the Non-Final Office Action 11/16/2020. The examiner re-submits that “couple” is a broad term. The claim does not require a physical/structural direct connection. Therefore, the argument is not persuasive. 
Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., directly connected) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant(s) argue(s) with respect to claim 1 in page(s) 7 - 8:
“Second, the Office Action equates flyback diode 34 of Satoh to the recited second switch. Clearly, this is erroneous. A diode (which has two terminals, does not turn on/off and is unidirectional) is not equivalent to a switch (which has three terminals, turns on/off and is bidirectional when on and does not pass when off). Replacing the flyback diode 34 of Satoh with a transistor 640 of Lakkimsetti is improper because there is no motivation provided in either reference to suggest this combination and using transistor 640 in place of diode 34 would be deleterious to the Satoh circuit because transistor 640 would not provide the voltage spike protection that flyback diode 34 provides.”

In response, the examiner submits that it is well known in the art that diodes are considered to be non-active switches. It is well known in the art to use a FET (synchronous rectifier) in replacement to the lower side diode (e.g. Satoh’s 34). This provide an improvement to the efficiency of the converter (see attached PDF). 
 Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a switch which has three terminals, turns on/off and is bidirectional when on and does not pass when off) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant(s) argue(s) with respect to claim 1 in page(s) 8:
“Third, the second switch has a third current terminal connected to the input. The Office action alleges that the anode (bottom terminal) of flyback diode 34 is equivalent to the recited third current terminal. However, Satoh explicitly teaches and shows that the anode of flyback diode 34 is connected to ground and that this connection is important for the flow of a “regenerative current” of the solenoid 30. Outrageously, the Office Action alleges (on page 13) that the anode of flyback diode 34 “is coupled to the input voltage source 31 via ground ‘G”\ This is clearly erroneous in view of many well-established patent cases and gives no weight to the usage of the recited terms “ground” or “input” because the claim specifically recites that it is connected to the input and not ground.”

In response, in the current rejection, the switch 640 of Lakkimsetti corresponds to the second switch. Further, the examiner submits that “couple” is a broad term. The claim does not require a physical/structural direct connection. Therefore, the argument is not persuasive. 

Applicant(s) argue(s) with respect to claim 1 in page(s) 8:
 “Fourth, independent claim 1 also recites the “fourth current terminal connected to a switching node and the second current terminal” (emphasis added). The Office Action equates the cathode (top terminal) of flyback diode 34 to the fourth current terminal. The cathode of flyback diode 34 is not connected to the source (alleged to be the second current terminal) of transistor 33 or the switching node. Resistor 32 is located between flyback diode 34 and the switching node. In response to this argument in Applicant’s previous response, the Office Action states (on page 14) that “the examiner submits that ‘couple’ is a broad term.” This is another example of the Office Action giving no weight to the actual claim language, which recites that the two features are CONNECTED TO each other. In addition, the Office Action states that the cathode of flyback diode 34 “is physically/structurally direct coupled to the second current terminal.” This is clearly wrong. Resistor 32 is between these two features so there is no physical/structural direct coupling between these two features.”

In response, in the current rejection, the switch 640 of Lakkimsetti corresponds to the second switch. Further, the examiner submits that “couple” is a broad term. The claim does not require a physical/structural direct connection. Therefore, the argument is not persuasive. 

Allowable Subject Matter
Claims 4 - 7 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
		The primary reason for the indication of the allowability of claim 4 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the sample-and-holt unit comprises: an amplifier configured to generate the comparison signal at an output terminal thereof based on the feedback signal received at a first input terminal and a reference signal received at a second input terminal; a third switch, coupled between the output terminal of the amplifier and the PWM generator, configured to electrically couple the output terminal of the amplifier to the PWM generator when the first switch is off; and a signal retainer, coupled between the third switch and the PWM generator, configured to receive and store the comparison signal when the first switch is switched off, and hold the comparison signal when the first switch is switched on”.
Claim 5 – 7 are objected because its inherent dependency in claim 4.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838